DETAILED ACTION
The present application, filed on 03/23/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 03/23/2021.
Claims 1-14 are pending and have been considered below.

Priority
The application claims priority to foreign application CN 201821611921, filed on 09/30/2018, and is a 371 of PCT/CN2019/106232, filed on 09/17/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/2021, 04/07/2021, and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 12 is objected to because of the following informalities: "a engaging" should read, "an engaging". Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN 207015475).
Regarding claim 1, Zou discloses {Figures 1-5} a chassis of an automated guided vehicle, comprising: a front frame {1}; and a rear frame {2}, wherein the rear frame {2} engages with the front frame {1} in a hinge joint manner to allow relative folding between the rear frame {2} and the front frame {1}.
Regarding claim 2, Zou discloses {Figures 1-3} the relative folding comprises upwarping or downwarping {Pg. 6, lines 1-38} of the front frame {1} relative to the rear frame {2}.
Regarding claim 3, Zou discloses {Figures 1-3} the front frame {1} hinges with the rear frame {2} in a towed manner.

Regarding claim 5, Zou discloses {Figure 2} an overlap area {a} is provided in a position at which the front frame {1} engages with the rear frame {2}, and a folding space is reserved in the overlap area for realizing the relative folding.
Regarding claim 10, Zou discloses {Figures 1-3} a circular hollow {intersection of dotted lines in Figure 2} is formed at the position at which the front frame {1} engages with the rear frame {2}.
Regarding claim 11, Zou discloses {Figures 1-5} the front frame {1} hinges with the rear frame {2} by a pin shaft {Z}.
Regarding claim 12, Zou discloses {Figures 1-4} the front frame {1} is provided with one of an engaging block and an engaging groove {13}, and the rear frame {2} is provided with the other one of the engaging block {23} and the engaging groove {13}; the engaging block {23} is embedded in the engaging groove {13}; and the pin shaft {Z} penetrates a coaxial hole {A} of the engaging block {23} and the engaging groove {13}.
Regarding claim 13, Zou discloses {Figures 1-4} the pin shaft {Z} has a pin {Z} and a connecting piece {“first link plate”, “second link plate”} located at the end of the pin {Z}, wherein the pin {Z} penetrates the coaxial hole {A} of the engaging block {23} and the engaging groove {13}, and the connecting piece is fixed to the front frame {1} or the rear frame {Pg. 4, lines 16-19}.
.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (CN 107351940) teaches an automatic guide transfer car chassis connected to an elastic component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614